DETAILED ACTION
	Claims 1-21 are rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Popescu et al., U.S. PG-Publication No. 2017/0286399 A1, in view of Asiimwe et al., "Automatic Text Standardisation by Synonym Mapping." BCS Specialist Group on Artificial Intelligence Expert Update, Vol.10, pp.9-17, 2010 (hereinafter Asiimwe), further in view of Baker et al., U.S. Patent No. 7,925,498 B1.

Claim 1
a method for analyzing language content, by a processor. Popescu discloses a corpus pattern paraphrasing system 100 comprising an analyzing circuit 101 that "analyzes [a] corpus of sentences 130 stored in [a] database 120." Popescu, ¶ 27.
	Popescu discloses identifying an ambiguous sentence. Analyzing circuit 101 "identifies the lexical features around ambiguous words in the corpus of sentences 130 to give meaning to ambiguous words" and "determines relationships between senses of words in the corpus." Id. at ¶¶ 29-30.
	Popescu discloses selecting a first word and a second word within the ambiguous sentence. Popescu discloses using "regular rules" and sentence structures to classify the terms of the sentence to create a pattern for creating paraphrases of the sentence. Id. at ¶ 36 (identifying X, Y, Z, and U as each a class of words; thus selecting words X, Y, Z, and U within the sentence).
	Popescu discloses determining at least one synonym … for the first word and at least one synonym outlier for the second word. Popescu discloses an aligning circuit 103 that uses "substitute or synonym words determined by the analyzing circuit 101"  to align "the classes of words with the substitute or synonym words according to their syntactic slots to give the same semantic meaning with the different words to paraphrase the identified sentence using the different set of substitute or synonym words." Id. at ¶ 38.
	Popescu discloses generating a phrase utilizing the at least one synonym … for the first word and the at least one synonym … for the second word. Aligning circuit 103 "aligns the classes of words … with the synonym or substitute word in each possible combination and calculates the probability that the same semantic meaning is given." Id. at ¶¶ 39-40. Accordingly, 
	Popescu does not expressly disclose determining a context for the ambiguous sentence based on the generated phrase.
	Asiimwe discloses determining a context for the ambiguous sentence based on the generated phrase. Asiimwe discloses a method for disambiguating polysemous words (i.e. ambiguous words) by mapping synonymous words to a common token to obtain a standardized text. Asiimwe, 10. The method obtains a context Cw of a target sentence to determine the correct sense Sw of the polysemous word. The method resolves ambiguity by identifying a polysemous target word w in a target sentence, replacing word w with potential representative (e.g. synonym), performing an Internet query with the potential representative, and determining whether the representative "will not change the meaning of the original sense" based on the results of the query. The confidence of the disambiguation "is dependent on the number of returned documents in which the potentially standardized phrase is used in the same context as the target phrase." Id. at 13-14.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the corpus paraphrasing system of Popescu to incorporate the method for disambiguating polysemous words using context taught by Asiimwe. One of ordinary skill in the art would be motivated to integrate disambiguating polysemous words using context into Popescu, with a reasonable expectation of success, in order to disambiguate text without statistical frequency information or hand tagged data, increasing effectiveness for documents in sparse domains. Asiimwe, 10.
	Popescu-Asiimwe does not expressly disclose using synonym outliers.
synonym outliers. Baker discloses a method for identifying synonyms comprising a step of determining whether a "term shares meaning with [a] corresponding term in [a] candidate synonym." Baker, 2:35-46. Candidate synonyms are ranked using criteria using a score that "is a measure of the confidence in a qualified synonym." Baker disclose that "[d]epending on the application, greater or lesser confidence strength will be request" and "whether a qualified synonym is declared a useful synonym depends on the threshold value of evidence that is sufficient for the application." Id. at 7:11-28; See Also 14:22-25 (disclosing formula used to asses quality of candidate synonym; quality is "compared to a threshold that is determined according to the application of interest").
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the synonym word replacements (e.g. substitute words, potential representative words) of Popescu-Asiimwe to incorporate the assessment of synonym quality using a threshold taught by Baker. One of ordinary skill in the art would be motivated to integrate incorporating lower quality synonyms (i.e. synonym outliers) into Popescu-Asiimwe, with a reasonable expectation of success, in order to enable a user to customize the quality of replacement words "according to the application of interest." See Baker, 14:22-25.

Claim 2
	Popescu discloses wherein the generated phrase includes a selected one of the at least one synonym outlier for the first word and a selected one of the at least one synonym outlier for the second word. Aligning circuit 103 "aligns the classes of words … with the synonym or substitute word in each possible combination and calculates the probability that the same semantic meaning 

Claim 3
	Asiimwe discloses wherein the determining of the context for the ambiguous sentence includes searching a database for a context in which the generated phrase is utilized. The method resolves ambiguity by identifying a polysemous target word w in a target sentence, replacing word w with potential representative (e.g. synonym), performing an Internet query with the potential representative, and determining whether the representative "will not change the meaning of the original sense" based on the results of the query. The confidence of the disambiguation "is dependent on the number of returned documents in which the potentially standardized phrase is used in the same context as the target phrase." Asiimwe, 13-14. The Internet query (e.g. Google query) is a database query.

Claim 4
	Asiimwe discloses wherein the determining of the context for the ambiguous sentence is performed external to a trained dataset. The method resolves ambiguity by identifying a polysemous target word w in a target sentence, replacing word w with potential representative (e.g. synonym), performing an Internet query with the potential representative, and determining whether the representative "will not change the meaning of the original sense" based on the results of the query. The confidence of the disambiguation "is dependent on the number of returned documents in which the potentially standardized phrase is used in the same context as 

Claim 5
	Asiimwe discloses wherein the determining of the at least one synonym outlier for the first word and the at least one synonym outlier for the second word is performed utilizing a clustering method. Asiimwe discloses "cluster[ing] words according to their synonym relationships," wherein "words that are synonyms in a given context are clustered together." Asiimwe, 11 (3.1 Creating the Clusters).

Claims 8-12
	Claims 8-12 recite a system configured to perform the steps of the method recited in claims 1-5. Accordingly, claims 8-12 are rejected as indicated in the rejection of claims 1-5.

Claims 15-19
	Claims 15-19 recite a medium storing instructions for performing the steps of the method recited in claims 1-5. Accordingly, claims 15-19 are rejected as indicated in the rejection of claims 1-5.


Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Popescu, in view of Asiimwe, further in view of Baker, further in view of Rosso et al., "Text categorization and information retrieval using wordnet senses." In The Second Global Wordnet Conference GWC, pp. 299-304. 2004.

Claim 6
	Rosso discloses wherein the clustering method includes at least one of 4-nearest neighbors (k-NN) clustering and k-means clustering. Rosso discloses using a clustering technique "to evaluate semantic lemmatization (i.e. the expansion into synonyms)" using a "Bisecting-Spherical K-Means" algorithm. Rosso, 301.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the synonym replacement methods of Popescu-Asiimwe-Baker to incorporate the K-means clustering algorithm taught by Rosso. One of ordinary skill in the art would be motivated to integrate the K-means clustering algorithm into Popescu-Asiimwe-Baker, with a reasonable expectation of success, in order to provide meaning and structure in order to increase "speed, efficiency, or understandability" of processing a document. Rosso, 301.

Claim 13
	Claim 13 recites a system configured to perform the steps of the method recited in claim 6. Accordingly, claim 13 is rejected as indicated in the rejection of claim 6.

Claim 20
	Claim 20 recites a medium storing instructions for performing the steps of the method recited in claim 6. Accordingly, claim 20 is rejected as indicated in the rejection of claim 6.

Claims 7, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Popescu, in view of Asiimwe, further in view of Baker, further in view of Meystel et al., U.S. PG-Publication No. 2001/0056445 A1.

Claim 7
	Meystel discloses receiving a document; dividing the document into a plurality of paragraphs; and dividing each of the plurality of paragraphs into a plurality of sentences, wherein the ambiguous sentence is identified from the plurality of sentences. Meystel discloses a "method of computer based text processing" comprising the step of "inputting a digitally coded text file" and parsing the text file," wherein the "text file is parsed using a system of natural dividers to recognize text sections, paragraphs, sentences, and words." Meystel, ¶ 6.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the text processing method for replacing words in a sentence of Popescu-Asiimwe-Baker to incorporate parsing a text into paragraphs and sentences as taught by Meystel. One of ordinary skill in the art would be motivated to integrate parsing a text into paragraphs and sentences into Popescu-Asiimwe-Baker, with a reasonable expectation of success, in order to structure text by "automatically encapsulating meaningful groups of words within the boundaries of a generalized notion that is considered a text unit of coarser granularity." Meystel, ¶ 5.

Claim 14


Claim 21
	Claim 21 recites a medium storing instructions for performing the steps of the method recited in claim 7. Accordingly, claim 21 is rejected as indicated in the rejection of claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        September 29, 2021